CONCURRING AND DISSENTING OPINION BY:
Senior Judge KELLEY.
I concur in the result reached by the Majority with respect to Appellant David Hart. However, I respectfully dissent to the Majority’s conclusion with respect to Appellants Cynthia Lewis and Kathleen Taylor.
The present action was commenced in 2001 when the Appellants filed a number of complaints, and amended complaints, in the trial court pursuant to Section 5793 of the Law.1 The complaints alleged that Bridgewater’s Board of Directors had breached its fiduciary duties with respect to some of the land owned by Bridgewater. The Board filed preliminary objections to the complaints which alleged that the Appellants were not members of the Bridge-water and, therefore, lacked standing to initiate these proceedings. On December 10, 2001, a hearing was conducted before the trial court on the preliminary objections and all parties were given the opportunity to present evidence in support of their respective positions. That same day, the trial court issued the instant order granting Bridgewater’s preliminary objections and dismissing Appellant’s complaint.
As noted by the Majority, Appellants Lewis and Taylor were presumed to be members of Bridgewater, and Bridgewater was required to rebut this presumption with competent evidence. Contrary to the Majority’s assertion, Bridgewater clearly met its burden of proof in this regard. Indeed, as the trial court noted:
Only a member or director of a not-for-profit corporation has standing to bring an action against the corporation, its officers or directors, involving the conduct of the organization’s affairs. 15 Pa.C.S.A. Sec. 5762.1. A “member” is *14defined as “one having membership rights in a corporation in accordance with the provisions of its bylaws.” 15 Pa.C.S.A. Sec. 5103.
The [Bridgewater] by-laws provide that membership is determined by payment of the annual dues assessment, and that if dues are not paid “by July of the same year your membership is terminated.” See Article III, Section 1 of the by-laws. At hearing, [Bridgewater] produced the current Club membership list. None of the [Appellants] appear on that list. [Appellant] Taylor was once a member of the Endless Mountains Riding Club [prior to its merger with Bridgewater], but has not paid dues since 1994. [Appellant] Lewis concedes that she has never paid dues to either Club. She claims, however, that since her parents were once members, she now has some undefined hereditary right to membership ...
Trial Court Opinion at 2. Thus, Bridgewa-ter clearly established that neither Appellant Lewis nor Appellant Taylor was a member of Bridgewater at the time that the instant complaints were filed, thereby conferring standing upon Appellants Lewis and Taylor to maintain the instant actions under the Law.
It may well be true that the memberships of Appellants Lewis and Taylor in Bridgewater were improperly suspended under the provisions of Section 5544(c) of the Law. That wrongful action could well be the subject of an equity action brought by Appellants Lewis and Taylor against Bridgewater in which they seek to reverse this wrongful action and to restore their membership privileges. See, e.g., Quaker City Yacht Club v. Williams, 59 Pa.Cmwlth. 256, 429 A.2d 1204 (1981).
However, the foregoing in no way alters the fact that, at the time the instant complaints were filed, Appellants Lewis and Taylor were not members of Bridgewater, and their membership privileges in Bridgewater had not been restored. As a result, the trial court correctly sustained the preliminary objections as Appellants Lewis, Taylor and Hart did not have standing to prosecute the instant actions under the relevant provisions of the Law.
Accordingly, unlike the Majority, I would affirm the order of the trial court.’

. Section 5793 of the Law provides, in pertinent part:
(a) General rule. — Upon petition of any person whose status as, or whose rights or duties as, a member, director, member of another body, officer or otherwise of a nonprofit corporation are or may be affected by any corporate action, the court may hear and determine the validity of such corporate action.
15 Pa.C.S. § 5793(a). See also Section 5782 of the Law which provides, in pertinent part:
(a) General rule. — Except as provided in subsection (b), in any action or proceeding brought to enforce a secondary right on the part of one or more members of a nonprofit corporation against any present or former officer, director or member of an other body of the corporation because the corporation refuses to enforce rights that may properly be asserted by it, each plaintiff must aver and it must be made to appear that each plaintiff was a member of the corporation at the time of the transaction of which he complains.
(b) Exception. — Any member who, except for the provisions of subsection (a), would be entitled to maintain the action or proceeding and who does not meet such requirements may, nevertheless in the discretion of the court, be allowed to maintain the action or proceeding on preliminary showing to the court, by application and upon such verified statements and depositions as may be required by the court, that there is a strong prima facie case in favor of the claim asserted on behalf of the corporation and that without the action serious injustice will result.
15 Pa.C.S. § 5782(a), (b).